      Case 4:82-cv-00866-DPM Document 5736-8 Filed 07/30/21 Page 1 of 3




AUSTIN PORTER JR.                   PORTER LAW FIRM                         Telephone:501-244-8200
Attorney at Law                         The Tower Building                  Facsimile: 501-372-5567
                                   323 Center Street, Suite 1035
                                    Little Rock, Arkansas 72201
                                  E-mail : Aporte5640@aol.com




                                                        July 28, 2020


Sent via email to dbates@mwlaw.com

Devin Bates
MITCHELL, WILLIAMS, SELIG,
GATES & WOODYARD PLLC
425 W. Capitol Avenue, Suite 1800
Little Rock, Arkansas 72201

Re: Little Rock School District v. Pulaski County Special School District, United States
       District Court 4:82-CV-00866 DPM

Dear Devin:

         On July 13, 2021, the PCSSD administration made written and oral presentations to the
Pulaski County Special School District's Board of Education regarding the "Mills/Robinson
[facility] issue." In its decision on May 6, 2021 , the Court had ruled that "it was more of the same:
unequal facilities based on race," with new Mills, the school in the "majority-black area,"
disadvantaged. [Doc # 5730, pp. 26-29] The recent presentations to the board were inaccurate
and incomplete in multiple respects.

        The July 13th written presentation overstates the extent to which lntervenors have been
presented "a plan" to which to react. The administration's most detailed presentation to
Intervenors, of concepts being considered, included this text: "[n]othing in this letter is final. All
details herein are subject to change." [Letter from Mr. Bates to myself, June 30, 2021 at 2].
Therefore, a statement that counsel for the intervenors have been presented "a plan," is not
accurate, and should be corrected to the Board of Education. District counsel has advanced this
message repeatedly. The administration informed the Board of Education on July 13th that the
effort was "a work in progress." For example, multiple locations for additional classroom space at
Mills High were said to be under consideration. It necessarily follows that Intervenors have been
provided, for reaction, no facility proposal that has been approved by the PCSSD Board of
Education. Until such a proposal has been approved by the PCSSD Board of Education, then there
is nothing for the Intervenors to react to.




                                              EXHIBIT
                                                    8
                                                    1
         Case 4:82-cv-00866-DPM Document 5736-8 Filed 07/30/21 Page 2 of 3

Mr. Bates
July 28, 2021
Page 2

       Again, I am asking that before any proposed finalized plans be presented to the Board of
Education that Intervenors' be allowed to review and react to any such proposed finalized plans to
allow our input, which is a Plan 2000 requirement. Not meaning to beat a dead horse, but had this
been followed in the planning phase of Mills High School, we probably would not be having this
conversation, and we could have saved the district a lot of money, that it now must spend to address
these glaring inequities that exist between Mills, Robinson, and now Sylvan Hills High School.
No school directors meeting is scheduled until after August 1, 2021, the date by which the Court
required PCSSD's submission of a proposal.

         The written presentation refers to "the lack of objection received from Intervenors," which
again is an inaccurate assertion. Intervenors have, in substance, made multiple objections. This
has been done, both by advocating for implementation of the general concepts offered by the
district with specific additions in order to achieve adequacy and equality, and by raising additional
matters, yet to be addressed by the district.

         Intervenors have communicated these points regarding PCSSD concepts:

            •   the 10 new classrooms for Driven and other classes should be located in an
                addition to the main new Mills High School building and provide the added benefit
                of eliminating the shared classroom problem; see my letter of May 5, 2021 (four
                reasons for Intervenors' position on location of these classrooms);

            •   the new arena should be equal in quality to the new arena at Sylvan Hill s High
                School;

            •   the ROTC facility should be equal in quality to the one at Jacksonville High School,
                not an "irnprove[ment) [to] the [current] ROTC building."

            •   the Performing Arts Center, which the Court found to have been improperly
                reduced to a capacity of 700 [ Doc. # 5730, p. 25], appears to have seating for only
                600 and is inadequate to accommodate all students and staff;

            •   office space for the Mills High Registrar should be in the high school facility, not
                the middle school;

            •   the water fountain replacement project identified by Curtis Johnson should address
                the fact these fountains at new Mills High are present in the west side, but not the
                east side of the facility. Mr. Johnson agreed to add this problem to this area of his
                work, when Ms. Springer raised it based upon her monitoring.

Intervenors agree with Mr. Johnson that a softball field should be provided at Mills High School.

       Intervenors monitoring by Ms. Springer evidences that the district administration
exaggerated its contacts with "stake-holders and community leaders," a matter referenced in the
written material present to the school directors on July 13 th • Ms. Springer attended not only the
         Case 4:82-cv-00866-DPM Document 5736-8 Filed 07/30/21 Page 3 of 3

Mr. Bates
July 28, 2021
Page 3


July 13 th school board meeting, but also the community meeting the prior evening. The persons
present other than presenters were very limited in number and several were PCS SD employees.

       I trust that this letter has been illuminating and will assist you going forward. However,
should you have any questions or concerns, please do not hesitate to give me a call. Thank you
for your time.

                                                    Sincerely,


                                                     <2~
                                                    Austin Porter Jr.
                                                    Attorney at Law

/apj

cc:      Robert Pressman - pressmanrp@gmail.com
         Rep. Joy C. Springer - ispringer@gabrielmail.com
         Amanda G. Orcutt - aorcutt@mwlaw.com
         Sam Jones - Siones@mwlaw.com
